PER CURIAM.
Charged by indictment with conspiring with others named and unnamed to violate Title III, Sec. 2(a) of the Second War Powers Act, 50 U.S.C.A.Appendix, *301§ 633, Gasoline Ration Order No. S-C, as amended, and General Ration Order No. 8, as amended, appellant is here insisting that circumstances relied on to convict him are not sufficient within the rule laid down in Kassin v. United States, 5 Cir., 87 F.2d 183, and other similar cases. Selecting from the mass of the evidence, as it affected the other defendants, the bits of evidence relied on to connect him with the conspiracy, appellant urges with confidence that he was convicted not upon evidence but upon suspicion.
The United States, in its brief, while pointing to no other facts than those referred to by appellant, vigorously insists that they are sufficient to sustain the verdict.
We do not think so. A careful examination of the record convinces us that appellant is right in his claim that the circumstances set out in his brief are the only ones dealing with or touching on him, and that he is also right in his contention that these circumstances are not sufficient to sustain the verdict. -
The judgment is, therefore, reversed and the cause is remanded for further and not inconsistent proceedings.